Case 8:20-cr-00206-TPB-AEP Document 33 Filed 06/23/20 Page 1 of 7 PagelD 334

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

V. CASE NO. $:20-cr- 206-T-Ga AEP
18 U.S.C. § 2339B(a)(1)
MUHAMMED MOMTAZ AL-AZHARI 26 U.S.C. § 5861(b)
26 U.S.C. § 5861(d)
INDICTMENT
The Grand Jury charges:
COUNT ONE

Beginning on an unknown date, but at least as early as on or about
March 29, 2020, and continuing until on or about May 24, 2020, in the
Middle District of Florida, the defendant,

MUHAMMED MOMTAZ AL-AZHARI,
knowingly attempted to provide material support and resources, namely
personnel (including himself) and services, to a foreign terrorist organization,
namely, the Islamic State of Iraq and al-Sham (“ISIS”), which at all relevant
times was designated by the Secretary of State as a foreign terrorist
organization pursuant to Section 219 of the Immigration and Nationality Act,
knowing that ISIS was a designated foreign terrorist organization and that
ISIS has engaged and was engaging in terrorist activity and terrorism.

In violation of 18 U.S.C. § 2339B(a)(1).
Case 8:20-cr-00206-TPB-AEP Document 33 Filed 06/23/20 Page 2 of 7 PagelD 335

COUNT TWO
On or about May 24, 2020, in the Middle District of Florida, the
defendant,
MUHAMMED MOMTAZ AL-AZHARI,
knowingly received and possessed a firearm, namely, a SilencerCo Osprey
silencer bearing serial number OSP9M-5489, transferred to him in
contravention of Chapter 53 of Title 26.
In violation of 26 U.S.C. §§ 5812, 5861(b), and 5871.
COUNT THREE
On or about May 24, 2020, in the Middle District of Florida, the
defendant,
MUHAMMED MOMTAZ AL-AZHARI,
knowingly received and possessed a firearm, namely, a SilencerCo Osprey
silencer bearing serial number OSP9M-5489, not registered to him in the
National Firearms Registration and Transfer Record.

In violation of 26 U.S.C. §§ 5841, 5861(d), and 5871.
Case 8:20-cr-00206-TPB-AEP Document 33 Filed 06/23/20 Page 3 of 7 PagelD 336

FORFEITURE

1. The allegations contained in this Indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeitures pursuant
to the provisions of 18 U.S.C. §§ 981(a)(1)(C) and (G), 28 U.S.C. § 2461(c),
and 26 U.S.C. § 5872(a).

2. Upon a conviction of a violation of 18 U.S.C. § 2339B(a)(1), as
alleged in Count One of this Indictment, the defendant,

MUHAMMED MOMTAZ AL-AZHARI,

shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the offense; and pursuant to 18 U.S.C. §
981(a)(1)(G) and 28 U.S.C. § 2461(c), (a) all assets of the defendant, foreign or
domestic; (b) all assets of the defendant acquired or maintained with the
intent and for the purpose of supporting, planning, conducting, or concealing
any Federal crime of terrorism; and (c) all assets of the defendant derived
from, involved in, or used or intended to be used to commit any Federal

crime of terrorism.
Case 8:20-cr-00206-TPB-AEP Document 33 Filed 06/23/20 Page 4 of 7 PagelD 337

3. Upon a conviction of any or all of the violations alleged in
Counts Two and Three of this Indictment, the defendant,
MUHAMMED MOMTAZ AL-AZHARI,
shall forfeit to the United States, pursuant to 26 U.S.C. § 5872 and 28 U.S.C.
§ 2461(c), any firearm involved in the commission of the offense.
4. The assets to be forfeited include, but are not limited to, the

following property which was involved in the offenses:

a. Approximately $1,352.73 seized from Bank of America
account number XXXXXXXX6523, held the name of
Muhammed Alazhari;

b. $297.18 in United States currency from the person of
Muhammed Momtaz AI-Zhari;

c. $300.00 in United States currency;

d. A SilencerCo Osprey silencer, serial number OSP9M-
5489;

e. A Glock 17 pistol, serial number EZT996US, with

accompanying magazines;

A black knife in army green sheath;

A Milwaukee insulation knife;

A Milwaukee knife and black blade cover/sheath;

A Razor Tactical red/black pocket knife;

A DeWALT folding pocket knife;

k. A black tactical stun gun;

p get

e-

Cet
.

1. 82 rounds Ramset .22 caliber (Mastershot, Triggershot,

Hammershot) powder loads;
Case 8:20-cr-00206-TPB-AEP Document 33 Filed 06/23/20 Page 5 of 7 PagelD 338

Pp Oo FP 8

2

Ss 8 2 5 §

A small black crossbow (no make/no model);
A Razor Tactical folding pocket knife;
A black Under Armour backpack;
A Walther UZI .22-caliber rifle, serial number
W 1002377;
26 rounds of .22 ammunition;
A Butt Stock with green sling/strap;
44 rounds of Frontier Luger 9mm ammunition in
Hornady; box;
A SCCY Industries CPX-1 CB Pistol, serial number
492782;
A Glock G-17 9mm pistol, no serial number;
A suppressor (no make or model);
An extended magazine;
An Apple iPhone 6s, IMEI: 356141096454113; and
An LG Premier Pro LTE, serial number
GPLML413DCG8.

5. If any of the forfeitable assets described above, as a result of any

act or omission of the defendants:

(a)
(b)

(c)
(d)
(e)

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
person;

has been placed beyond the jurisdiction of the Court;
has been substantially diminished in value; or

has been commingled with other property which cannot be
subdivided without difficulty,
Case 8:20-cr-00206-TPB-AEP Document 33 Filed 06/23/20 Page 6 of 7 PagelD 339

the United States of America shall be entitled to forfeiture of substitute
property under the provisions of 21 U.S.C. § 853(p), as incorporated by 28

U.S.C. § 2461(0).

 

A TRUE BILL,
AC 7
Foreperson
MARIA CHAPA LOPEZ
United States Attorney

By:
Patrick D. Scruggs
Assistant United States Attorney

By: OheueYA wiggmnan
Cherie LUKrigsnvan
Assistant United States Attorney

Chief, National Security and Cybercrime Section
Case 8:20-cr-00206-TPB-AEP Document 33 Filed 06/23/20 Page 7 of 7 PagelD 340
FORM OBD-34
June 20 No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

MUHAMMED MOMTAZ AL-AZHARI

 

INDICTMENT

Violations: 18 U.S.C. § 2339B(a}(1)
26 U.S.C. § 5861(b)
26 U.S.C. § 5861(d)

A true bill,

MDA CF

Foreperson

 

 

Filed in open court this 23" day

of June 2020.

 

Clerk

 

Bail $

 

 

GPO 863 525
